Citation Nr: 0018234	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  95-20 744A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical Center in Allen Park, 
Michigan


THE ISSUE

Entitlement to reimbursement or payment of unauthorized 
medical expense incurred prior to August 1, 1993.

(The issue of the timeliness of the substantive appeal with 
the claim of entitlement to an earlier effective date for the 
grant of service connection for the residuals of clear cell 
carcinoma is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran retired in December 1978, after more than 20 
years of active service.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 determination of 
the Department of Veterans Affairs (VA) Medical Center in 
Allen Park, Michigan, which denied the veteran's claim for 
reimbursement or payment of the cost of unauthorized medical 
treatment received prior to August 1, 1993. 

When the veteran's appeal was previously before the Board, it 
was noted that the issue of entitlement to earlier effective 
date for the grant of service connection for the residuals of 
clear cell carcinoma was inextricably intertwined with the 
issue regarding reimbursement of expenses.  In October 1998, 
the Board remanded the case to the Detroit, Michigan Regional 
Office (RO) for formal adjudication of the issue regarding 
effective date.  In a January 1999 decision, the RO denied 
the veteran's claim of entitlement to an earlier effective 
date.


FINDINGS OF FACT

The veteran incurred unauthorized medical expenses prior to 
August 1, 1993 in connection with the purchase of a 
prosthetic device.  



CONCLUSION OF LAW

The veteran had not submitted a claim upon which relief may 
be granted.  38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.122, 
17.150 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that the veteran was 
diagnosed as having a clear cell sarcoma of the right foot 
and underwent a right below the knee amputation in December 
1992.  He filed a claim for service connection for that 
condition in July 1993.  In an August 1993 rating action, the 
RO granted service connection for status-post clear cell 
sarcoma, right foot with right below the knee amputation, and 
assigned an effective date of July 16, 1993.  

In March 1994, the veteran submitted a claim for payment of 
the cost of unauthorized medical services, representing 
amounts due to a provider of prosthetic procedures and 
devices for services rendered in February, March, June and 
August 1993.  In the determination presently on appeal, that 
claim was denied as service connection was not in effect for 
the right leg disability at the time the prosthetic services 
were rendered.

From a review of the bill for services and the veteran's 
statements and hearing testimony, the Board finds that the 
veteran is seeking reimbursement or payment for costs 
incurred in the design and purchase of a prosthetic limb.  In 
essence, the veteran requests reimbursement from VA for the 
costs of prosthetic devices purchased without previous VA 
authorization.  

The threshold question to be answered in this case is whether 
the veteran has presented a claim upon which relief can be 
granted.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  If 
he has not done so, his appeal must, as a matter of law, be 
denied.  As explained below, the Board finds that the veteran 
has not submitted such a claim. 

Title 38, Code of Federal Regulations, Section 17.115 (1995) 
(re-designated as 38 C.F.R. § 17.150 (1999) 61 Fed. Reg. 
21966-21968 (May 13, 1996)) provides for the purchase of 
prosthetic aids upon a determination of feasibility and 
medical need, provided certain other requirements are met.  
Thus, the Board concludes that the purchase of prosthetic 
aids depends upon VA approval.  

Reimbursement of the expenses incurred without prior 
authorization is available only in times of emergency.  See 
38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.121, 17.122 
(1999) (formerly 38 C.F.R. §§ 17.80, 17.80a, 17.81 (1995)).  
38 C.F.R. § 17.120 (the former § 17.80), which defines the 
conditions under which reimbursement can be made, expressly 
precludes reimbursement for "prosthetic appliances."  
38 C.F.R. § 17.122 (the former § 17.81) permits reimbursement 
for repairs to prosthetic devices under limited circumstances 
which are not applicable in the present case.  

The regulations clearly distinguish between the purchase and 
repair of prosthetic devices.  There is no statutory 
authority to support the veteran's contention that VA must 
reimburse him for prosthetic devices which he purchased 
without obtaining prior VA authorization and not under 
emergency circumstances.  Thus, the veteran is not entitled 
to reimbursement.  See Verna v. Derwinski, 1 Vet. App. 615 
(1991).

While the Board is sympathetic to the veteran under the 
circumstances presented in this case, it is noted that the 
law is binding on him and VA.  The Board is left with no 
alternative but to deny his claim, as a matter of law.  
Sabonis.  Hence, the reasonable doubt doctrine is not for 
application.  



ORDER

The claim of entitlement to reimbursement or payment of 
unauthorized medical expense incurred prior to August 1, 
1993, is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

